DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 has been amended to require “the cooling system is in free contact with the heating carrier” (emphasis added). There is no support in the Specification for this emphasized requirement.
Claim 1 has been amended to require the combination of structural and positional limitations “the magnetic component is disposed at a first side of the thermal insulation component and the heating carrier is disposed at a second side of the thermal insulation component in which the first side of the thermal insulation component is opposite to the second side of the thermal insulation component” that then produces the result of “such that heat generated from the heating carrier is kept out by the thermal insulation component”. There is no support in the Specification that this specific combination of structural and positional limitations then produces this result.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the magnet".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 has been amended to require “the cooling system is in physical contact with the magnet”. It is unclear as to whether the claim is requiring to be in physical contact with a magnet of the magnetic component, or a distinct magnet thereof.
Claim 1 has been amended to require “the cooling system is in free contact with the heating carrier”. It is unclear as to how ‘free contact’ is intending to clarify the structural relationship between ‘the cooling system’ and the ‘heating carrier’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel et al (US Patent No. 4,324,631) in view of Hochido et al (JP No. 02301559).
With respect to claim 1, Meckel teaches in figs. 1-2 a heating carrier device used in a sputtering cathode assembly (abstract; col. 4, lines 27-35), wherein figs. 1-2 further depict the heating carrier device comprising a top plate [26] with embedded heaters [41] for heating a sputter target [30] to control a sputter target temperature (thus the top plate [26] is a heating carrier [26]) (col. 5 lines 15-38 and 64-66), a magnetic component [24] for generating a magnetic field [B] and/or [29] (col. 4, lines 43-58), and a cooling system [22],[37]-[39] (and associated water) for cooling the magnetic component [24] (col. 4, lines 43-50; col. 5, lines 61-65).
However Meckel is limited in that a thermal insulation component between the heating carrier [26] and magnetic component [24] is not suggested.
Hochido teaches in fig. 1 an integrated sputter target (i.e. single backing plate/sputter target structure) [1] and in fig. 2 a sputter target [3] connected to a backing plate [5] (abstract; para 0001-0003), wherein fig. 1 further depicts a coating film [2] is applied to a surface of the integrated sputter target [1] that is a water-cooled surface, and fig. 2 teaches a water-cooled surface of the backing plate [5] that also has the coating film (in this case a fluororesin) applied (abstract; para 0001). Hochido further teaches that the coating film is selected from a number of ceramic materials including resins (such as fluororesin) or enamel films (para 0001). Hochido cites the advantage of applying the coating film to a water-cooled surface as preventing corrosion and vacuum destruction.
It would have been obvious to one of ordinary skill to coat the entire bottom side of the heating carrier [26] (i.e. top plate [26] with embedded heaters [41]) that is in contact with the water of Meckel with the ceramic film of 
In summary, the combination of references Meckel and Hochido teaches to have an entire bottom surface of the heating carrier [26] that is exposed to water of Meckel be applied with the resin or enamel (i.e. ceramic) film of Hochido, which thus forms a layer or component of the resin or enamel film (and particularly the enamel film) which is considered as a ‘thermal insulation component’ on the entire bottom surface of the heating carrier [26]. The thermal insulation component is then disposed between the heating carrier [26] and magnetic component [24], with the magnetic component [24] disposed on a first side (i.e. bottom side) of the thermal insulation component, and the heating carrier [26] disposed on a second side (i.e. top side) of the thermal insulation component opposite to the first side. The claim requirement of “heat generated from the heating carrier is kept out by the thermal insulation component” relates to the intended functioning of the claimed thermal insulation component, with the thermal insulation component (i.e. resin or enamel film) of the combination of references fully capable of functioning in the claimed manner. The cropped figure below of fig. 2 serves to clarify the location of the thermal insulation component with respect to the heating carrier [26] and magnetic component [24].

    PNG
    media_image1.png
    276
    837
    media_image1.png
    Greyscale

The cropped figure above further depicts the magnetic component [24] disposed between the cooling system [22],[37]-[39] (and associated water) and the thermal insulation component, and the cooling system [22],[37]-[39] (and associated water) is in physical contact with the magnetic component [24] in order to cool the magnetic component (col. 5, lines 61-65), while the cooling system [22],[37]-[39] (and associated water) in free contact with the heating carrier [26].
With respect to claim 2, modified Meckel further discloses the heating carrier (i.e. top plate) [26] has a temperature detection component for detecting the sputtering target temperature as shown in fig. 1 (col. 5, lines 39-68; col. 6, lines 1-8).
With respect to claims 4 and 6, modified Meckel further discloses the cooling system [37]-[39] is a water-cooled cooling system that cools the sputtering target [30] (col. 4, lines 48-51; col. 5, lines 44-65).
With respect to claim 7, modified Meckel further depicts in figs. 1-2 the magnetic component [24] is a permanent magnet [124] (col. 4, lines 43-48).

Response to Arguments
Applicant’s Remarks on p. 4-9 filed 12/30/2020 are addressed below.

112 Rejections
Claim 1 has been amended by deleting the limitation of ‘the magnetic component is disposed in physical contact with the thermal insulation component’; this previous 1st paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 7-9 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794